49 Wn.2d 597 (1956)
304 P.2d 712
ALEXANDER CARSON et al., Appellants,
v.
GEORGE A. MILLS, Respondent.[1]
No. 33782.
The Supreme Court of Washington, Department Two.
December 6, 1956.
McCann, Barnett & Towne, for appellants.
Richard E. Callahan, for respondent.
PER CURIAM:
This is an action to recover possession of personal property or the value thereof, and damages for its detention.
The trial court found, from conflicting evidence, that the plaintiffs had not sustained the burden of proof, and dismissed the action. Plaintiffs have appealed.
The appellants assign error only to the court's findings of fact Nos. 2 and 3 and contend that the evidence adduced preponderates against these findings. Our reading of the record discloses that on all essential issues there was a sharp conflict between the testimony of the appellants and the respondent. The evidence was circumstantial as to the taking, damaging, or withholding of the property.
[1] We have held that, where a trial court's determination of an issue hinges primarily upon the credibility of the evidence, it will not be disturbed on appeal. Unosawa v. Wright, 44 Wn. (2d) 777, 778, 270 P. (2d) 975 (1954), and cases cited. We are convinced that the evidence does not proponderate against the trial court's findings.
The judgment is affirmed.
NOTES
[1]  Reported in 304 P. (2d) 712.